Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION
Status of Claims
This action is in reply to Applicant’s Remarks filed on 09/17/2021.
Claims 1, 2, 5, and 16 have been amended.
Claims 8, 9, and 12 have been cancelled.
Claims 17-21 have been added.
5. 	Claims 1-7, 10-11, and 13-21 are currently pending and has been examined.

Response to Applicant’s Arguments
6.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-7, 10-11, and 13-21 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the present claims that “are directed to a specific improvement to the way computers operate” and not to an abstract idea such as “economic or other tasks for which a computer is used in its ordinary capacity.” Also, Applicant respectfully suggests a global variable naming system (GVNS) that comprises variables that can be requested to be registered by a first smart contract deployed on a blockchain network, 
Examiner respectfully submits that the amended limitations of “a global variable name system (GVNS) and the registration therewith of various global variables” in amended independent claims 1 and 13 recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. These amended limitations evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See details of Claim Rejections - 35 USC § 101 in the section above.

Claim Rejections - 35 USC § 101
7.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

8.	Claims 1-7, 10-11, and 13-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

9. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-7, 10-11, and 13-21 are directed to a method (i.e., process). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving a first plurality of lending offers from a plurality of lenders, each lending offer comprising at least one of an amount to lend, a loan duration, and expected returns, and an amount requested global variable registration request for an amount requested variable; recording each lending offer of the first plurality of lending offers to a smart contract of a first plurality of lender smart contracts; registering an amount requested global variable for each amount requested variable responsive to the global variable registration requests comprised by the first plurality of lending offers, defining a first plurality of account requested global variables; recording the first plurality of lending smart contracts, defining a first lending pool, to a first lending pool smart contract, the values of the amount to lend, the loan duration, the expected returns of the plurality of lending smart contracts defining first lending pool conditions, an amount raised global variable registration request equal in value to the sum of the amount to lend of the first plurality of lending offers, and a number of lenders global variable registration request equal to the number of lending offers comprised by the first plurality of lending offers; registering a first amount raised global variable responsive to the amount raised global variable registration request; and registering a first number of lenders global variable responsive to the number of lenders global variable registration request; receiving a first borrower request from a first borrower comprising at least one of a loan amount, an expected loan interest rate, and a loan duration, defining first borrower conditions, and a loan amount request global variable registration request; registering a loan amount request global variable responsive to the loan amount request global variable registration request; recording the first borrower request to a first borrower smart contract the first borrower smart contract comprising the loan amount request global variable; determining2In re Patent Application of:Serial No.: 16/286,932 Filed: February 27, 2019if the first borrower conditions fall within the first lending pool conditions, comprising comparing the loan amount request global variable to the first amount raised global variable; and upon determining the first borrower conditions fall within the first lending pool conditions, recording a first loan smart contract, the first loan smart contract comprising each of the loan amount requested global variable, the amount raised global variable, and the number of lenders global variable.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts; legal obligations, sale activities; business relations), namely exchanging value across a blockchain with investors entering and leaving the pool . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “receiving a first plurality of security offers from a plurality of offerors, each security offer comprising at least one of an offer amount, an offer duration, and expected returns; recording each security offer of the first plurality of security offers to a smart contract of a first plurality of security offer smart contracts; recording the first plurality of security offer smart contracts, defining a first security offer pool, to a first security offer pool smart contract, the values of the offer amounts of the plurality of security offer smart contracts defining first security offer pool terms, the first security offer pool smart contract further comprising an offer amount global variable registration request equal in value to the sum of the offer amounts of the first plurality of security offers, and a number of offerors global variable registration request equal to the number of security offers comprised by the first plurality of security offers registering a first offer amount global variable responsive to the offer amount global variable registration request; and resgistering a first number of offerors global variable responsive to the number of offerors global variable registration request receiving a first security seller request from a first seller comprising first at least one seller term and a sale amount request global variable registration request; registering a sale amount request global variable responsive to the sale amount request global variable registration request; recording the first security seller request to a first security seller smart contract the first security seller smart contract comprising the sale amount request global variable; determining if the first seller term falls within the first security offer pool conditions, comprising comparing the first sale amount request global variable to the first offer amount global variable; upon determining the first seller term falls within the first security pool conditions, recording the first security seller smart contract to the first security offer pool smart contract; receiving an indication from a lender smart contract of the first plurality of smart contracts that a loan thereof is ended; and reconciling the first lending pool responsive to the ending of the lender smart contract of the first plurality of smart contracts.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts; legal obligations, sale activities; business relations), namely exchanging value across a blockchain with investors entering and leaving the pool . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit) -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered 
Regarding dependent claim 2: Dependent claim 2 adds additional limitations of “receiving a first plurality of borrower request….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: Dependent claim 3 adds additional limitations of “receiving a second plurality of lending offers from a second plurality of lenders….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: Dependent claim 4 adds additional limitations of “further comprising recording each of the first lending pool smart contract and the secondFiled: February 27, 2019….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: Dependent claim 5 adds additional limitations of “further comprising: receiving a second borrower request….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: Dependent claim 6 adds additional limitations of “further comprising:  Filed: February 27, 2019recording the first lending pool smart contract to a first lending pool-of- pools smart contract ….” The additional limitations further narrow the abstract idea noted in  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: Dependent claim 7 adds additional limitations of “determining if the second borrower conditions fall within the first pool-of- pools lending pool conditions….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: Dependent claim 10 adds additional limitations of “wherein all currencies of each of the first lending pool conditions and the first borrower conditions are fiat currencies.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because  provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: Dependent claim 11 adds additional limitations of “wherein all currencies of each of the first lending pool conditions and the first borrower conditions are cryptocurrencies.” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: Dependent claim 14 adds additional limitations of “wherein: the security offers of the first plurality of security offers are buyer options….” The additional limitations further narrow the abstract idea noted in independent claim 13. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, 
Regarding dependent claim 15: Dependent claim 15 adds additional limitations of “wherein: the security offers of the first plurality of security offers are lending offers….” The additional limitations further narrow the abstract idea noted in independent claim 13. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim  evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 16: Dependent claim 16 adds additional limitations of “further comprising: determining a security offer type for each of the plurality of first security offers….” The additional limitations further narrow the abstract idea noted in independent claim 13. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 17: Dependent claim 17 adds additional limitations of “wherein each of the first borrower smart contract, the first lending pool smart contract, ….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 18: Dependent claim 18 adds additional limitations of “wherein the plurality of state variables comprised by the first borrower smart contract comprises: a borrower address; a public address; ….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 19: Dependent claim 19 adds additional limitations of “wherein the plurality of state variables comprised by the first lending pool smart contract comprises: a public owner address; ….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 20: Dependent claim 20 adds additional limitations of “wherein the plurality of state variables comprised by the first lending pool smart contract comprises: a public owner address; ….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 21: Dependent claim 21 adds additional limitations of “wherein the first loan smart contract further comprises an amount repaid global variable registration request for an amount repaid variable and a loan status global variable registration request for a loan variable ….” The additional limitations further narrow the abstract idea noted in independent claim 1. The additional limitations of this claim evaluated individually and in combination do not integrate the abstract idea into a practical application because they amount to merely using a computer (i.e., the global variable name system, the first blockchain network) in its ordinary capacity, as a tool to perform the abstract idea. The additional limitations of this claim evaluated individually and in combination do not provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive. Accordingly, this dependent claim is patent-ineligible.  


Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
11.     Castinado et al. (U.S. Pub. No. 2017/0330159) teach resource allocation and transfer in a distributed network.
	Sheng et al. (U.S. Pub. No. 2017/0221052) teach Computationally Efficient Transfer Processing and Auditing Apparatuses, Methods and Systems.
	Andrade (U.S. Pub. No. 2018/0262493) teach systems and methods for providing block chain or distributed ledger-based entity identity and relationship verification.
12.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
13.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696